Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

This action is in response to the claimed listing filed on 10/09/2020.
Claims 11-20 are pending.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 08/06/2020. It is noted, however, that applicant has not filed a certified copy of the 201841004648 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
In the specification, the hyperlinks are found in p. 24, lines 18-20, in p. 25, lines 5-7, in p. 58, line 11. It should be noted that the formation of hyperlink “http://” is not defined in the MPEP for excluding the space. I.e. “http : //” or  “http : //”, or “http: //” are the form of the prefix of a hyperlink.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 11-15: 
Claim 11 recites, in part, to include, “authoring the one or more human affinity models using the one or more domain specific languages and translating between a plurality of the human affinity models”. It is insufficient antecedent basis for “the one or more human affinity models” and “the one or more domain specific languages” in the claim.
Claim 11 recites, in part, to include, “analysing and visualising compiled application under development using the one or more analysis affinity models".  It is insufficient antecedent basis for “the one or more analysis affinity models” in the claim.
Claim 11 recites, in part, to include, “test the analysed and the visualized application in a prototype mode..”. It is insufficient antecedent basis for “the analysed and the visualized application” in the claim.
All dependent claims 12-14 will be indefinite for carrying the recitations as above.
The claims 11-14 would require to amend to clarify the antecedent basis of the limitations.

	Further in the claims,
-Claim 12 depends on claim 11, claim 12 recites, in part, to include, “the one or more machine affinity models”, and “enhancing the analysed application”. These recitations are insufficient antecedent basis in the claim. 
-Claim 14 depends on claim 11, claim 14 recites, in part, to include, “wherein the three affinity models comprise one or more human affinity models, one or more machine affinity models, and one or more analysis affinity models. Claim 14 is dependent on claim 11. The recitation, “one or more human affinity models is in claim 11. Therefore, it is unclear the antecedent basis of the recitation.
  
As per claims 16-20: 
Claim 16 recites, in part, to include, “using the one or more domain specific languages and translating between a plurality of the human affinity models…”. It is insufficient antecedent basis for “the one or more domain specific languages” in the claim.
Claim 16 recites, in part, to include, “analyse and visualize the compiled application under development…”. It is insufficient antecedent basis for “the compiled application” in the claim.
Claim 16 recites, in part, to include, “test the analysed and visualized application in a prototype mode…”. It is insufficient antecedent basis for “the analysed and visualized application” in the claim.
All dependent claims 17-20 will be indefinite for carrying the recitations as above.
The claims 16-20 would require to amend to clarify the antecedent basis of the limitations.

	Further in the claims, 
Claim 17 depends on claim 16, and claim 17 recites, “wherein the three affinity models comprise a human affinity model, a machine affinity model, and an analysis affinity model”. The antecedent basis of the limitations is unclear in the claims since claim 16 already recites “author one or more human affinity models” and “using one or more analysis affinity models”. 
-Claim 18 depends on claim 16, claim 18 recites, in part, to include, “the one or more machine affinity models”. This recitation is insufficient antecedent basis in the claim. 
-Claim 19 depends on claim 16, claim 19 recites, in part, to include, “the operation of the application”, and “enhancing the analysed application”. These recitations are insufficient antecedent basis in the claim.
-Claim 20 depends on claim 16, claim 20 recites, in part, to include, “wherein the comprehensive description of the application”. This recitation is insufficient antecedent basis in the claim. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 
Claims 16 is directed to A tri-affinity system for authoring, realising, and analyzing a cross-platform application using one or more human languages for authoring. In the system, it comprises a tri-affinity model driven platform. The platform and the system have no element s connecting to hardware. The elements recite in platform cover the elements of computer program or application. Therefore, the tri-affinity system is directed to a program or a software application per se.
The claim that encompasses a computer program per se fails to meet one of the four categories of patent eligible subject matter.
In the same analysis, dependent claims 17-20 encompass computer program without hardware elements. Therefore, the claims remain recites computer programs or software, and they fail to meet one of the four categories of patent eligible subject matter.
To meet the statutory requirement, the system must be amended so that it cannot encompass a computer program or software per se. Inclusion of one or more processors in the system and the processor(s) execution causes the tri-affinity model driven to perform would meet the statutory requirement.
   
Allowable Subject Matter
Claims 11-20 are rejected under the above issue.  The claims would be allowable if amended to overcome the issues. 

Conclusion
 	 
Pertinent priors art:
-Brisebois et al., “A Semantic Metadata Enrichment Software Ecosystem based on Metadata and Affinity Models”, 2017, discloses a framework to implement prototypes consisting semantic metadata model, mapping ontology model and user interest affinity model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
TTV
June 18, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191